STATE OF MINNESOTA OFFICE OF
APPELLATE COURTS

MAR 0 4 21115

A14-1521 

Arrowhead Senior Living Community,
Self-Insured, administered by Berkley Risk
Administrators Co.,

IN SUPREME COURT

Employer-Relator,
vs.

Carol J. Kainz,

Employee-Respondent.

Edward Q. Cassidy, Fredrikson & Byron, P.A., Minneapolis, Minnesota, for relator.

Steven T. Moe, Petersen, Sage, Graves, Layman & Moe, P.A., Duluth, Minnesota, for
respondent.

 

Considered and decided by the court without oral argument.
0 R D E R
Respondent Carol Kainz fractured her ankle on a staircase at her workplace, and
ﬁled a claim for workers’ compensation beneﬁts. The sole contested issue before the
compensation judge was whether Kainz’s injuries “arose out of’ her employment. See
Minn. Stat. § 176.021, subd. 1 (2014). The compensation judge awarded beneﬁts to
Kainz, concluding that the injuries “arose out of” her employment. The Workers’

Compensation Court of Appeals (WCCA) afﬁrmed, relying on its previous decision in

Dykhoﬂ v. Xcel Energy, 2012 WL 6592145 (Minn. WCCA Nov. 29, 2012), which had

applied a “work-connection test” that balanced the “arising out of” element with the “in
the course of” element to determine the compensability of a workplace injury. See Kainz
v. Arrowhead Senior Living Community, 2013 WL 1704315 at *4 (Minn. WCCA Apr. 1,
2013). We stayed Arrowhead’s appeal while we considered Dykhoﬂ. After reversing the
WCCA’s decision in Dykhoﬁ‘, see Dykhoﬂ v. Xcel Energy, 840 N.W.2d 821 (Minn.
2013), we remanded this case to the WCCA for further consideration. See Kainz v.
Arrowhead Senior Living Community, 843 N.W.2d 785 (Minn. 2014).

On remand, the WCCA again afﬁrmed. Kainz v. Arrowhead Senior Living
Community, 2014 WL 4253406 (Minn. WCCA Aug. 6, 2014). This time, the WCCA
applied the “increased risk” test from our decision in Dykhoﬁ‘, which requires an
employee to show that her workplace “exposed her to a risk of injury that was increased
over what she would face in her everyday life”—in other words, a “special hazard.” 840
N.W.2d at 827.

The WCCA primarily relied on two factual ﬁndings to conclude that the injury in
this case was compensable under the increased-risk test. First, the WCCA held that the
compensation judge’s ﬁnding that “[n]o handrails were on that portion of the stairway
where [Kainz] inverted and twisted her ankle” was supported by substantial evidence in
the record. After our review of the record, however, we conclude that this ﬁnding is
“manifestly contrary to the evidence.” Pelowski v. K-Mart Corp, 627 N.W.2d 89, 92
(Minn. 2001). Speciﬁcally, the WCCA failed to observe that the compensation judge’s
ﬁndings were self-contradictory. In his order, the compensation judge found that the

injury occurred on the sixth step out of twelve on the stairway, where there was “[n]o

2

handrail[],” yet also found that the handrails extended “about two-thirds” of the way
down the staircase. Both ﬁndings cannot be true; one or the other must be incorrect. The
WCCA also relied on photographic evidence to conclude that the compensation judge’s
“no-handrails” ﬁnding was not clearly erroneous. However, we have reviewed the
photographic evidence in the record, which conclusively shows that the handrails extend
all the way down the staircase.

Second, the WCCA relied on Kainz’s testimony that the staircase was “kind of
steep” to hold that the injury was compensable under the increased-risk test. However,
the compensation judge did not make a ﬁnding regarding the steepness of the stairs, and
there is potentially conﬂicting evidence in the record (including the photographs)
regarding whether the stairs are so steep that they presented a “special hazard” for Kainz.
Of course, when the compensation judge made his ﬁndings, he did not have the beneﬁt of
our decision in Dykhoﬁ‘.

Because the WCCA’s decision was “manifestly contrary to the evidence,” see
Pelowskz', 627 N.W.2d at 92, we reverse. To give the compensation judge an opportunity
to reconsider his decision in light of Dykhoﬁ‘, we remand to the compensation judge for
further proceedings consistent with this order.

Therefore, based upon all the ﬁles, records, and proceedings herein,

IT IS HEREBY ORDERED that the decision of the Workers’ Compensation
Court of Appeals ﬁled August 6, 2014, be, and the same is, reversed, and the matter is

remanded to the compensation judge for the purpose of reconsideration consistent with
this order and with Dykhojj’v. Xcel Energy, 840 N.W.2d 821 (Minn. 2013). See Hoﬁ’v.

3

Kempton, 317 N.W.2d 361, 366 (Minn. 1982) (explaining that summary dispositions
“have no precedential value because they do not commit the court to any particular point

of View,” doing no more than establishing the law of the case).

Dated: March 4, 2015

BY THE COURT:

@111 M:

David R. Stras
Associate Justice

LILLEHAUG, J ., took no part in the consideration or decision of this case.